
	
		I
		112th CONGRESS
		1st Session
		H. R. 1471
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Kildee introduced
			 the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To prevent Government shutdowns by providing for the
		  automatic continuation of Federal funding during a lapse in
		  appropriations.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Government Shutdowns Act.
		2.Automatic
			 continuation of Federal funding
			(a)In
			 generalIf, as a result of a
			 failure to enact a regular or continuing appropriation Act or joint resolution,
			 there is a lapse in appropriations for any projects or activities of the
			 Federal Government that were conducted in the previous fiscal year, and for
			 which appropriations, funds, or other authority were made available in such
			 fiscal year, there is appropriated, out of any money in the Treasury not
			 otherwise appropriated, and out of applicable corporate or other revenues,
			 receipts, and funds, such amounts as may be necessary for continuing such
			 projects or activities (including the costs of direct loans and loan
			 guarantees), at the current rate for operations and under the authority and
			 conditions provided in the applicable appropriation Act or Acts that provided
			 funds for the project or activity for the previous fiscal year.
			(b)Continuation
			 periodAppropriations and
			 funds made available and authority granted for a project or activity pursuant
			 to this Act shall be available until whichever of the following first
			 occurs:
				(1)the enactment into
			 law of an appropriation for such project or activity;
				(2)the enactment into
			 law of the applicable appropriation Act for such fiscal year without any
			 provision for such project or activity; or
				(3)the last day of
			 the fiscal year for which such appropriations and funds are made available or
			 such authority is granted for such project or activity pursuant to subsection
			 (a).
				3.Availability of
			 funds
			(a)Extent and
			 mannerAppropriations made by
			 section 2(a) shall be available to the extent and in the manner that would be
			 provided by the applicable appropriation Act.
			(b)CoverageAppropriations made and authority granted
			 pursuant to this Act shall cover all obligations or expenditures incurred for
			 any project or activity during the period for which funds or authority for such
			 project or activity are available under this Act.
			4.Use of
			 funds
			(a)No new
			 startsNo appropriation or
			 funds made available or authority granted pursuant to section 2(a) shall be
			 used to initiate or resume any project or activity for which appropriations,
			 funds, or other authority were not available during the previous fiscal
			 year.
			(b)Apportionment
			 timingAppropriations made
			 and funds made available by or authority granted pursuant to this Act may be
			 used without regard to the time limitations for submission and approval of
			 apportionments set forth in section 1513 of title 31, United States Code, but
			 nothing in this Act may be construed to waive any other provision of law
			 governing the apportionment of funds.
			(c)High rates for
			 operationNotwithstanding any
			 other provision of this Act, except section 2(b), for those programs that would
			 otherwise have high rates for operation or complete distribution of
			 appropriations in the period for which appropriations for such programs are
			 made available under this Act because of distributions of funding to States,
			 foreign countries, grantees, or others, such high initial rates for operation
			 or complete distribution shall not be made, and no grants shall be awarded for
			 such programs funded by this Act that would impinge on final funding
			 prerogatives.
			(d)Limited funding
			 actionsThis Act shall be
			 implemented so that only the most limited funding action of that permitted in
			 the Act shall be taken in order to provide for continuation of projects and
			 activities.
			(e)Prevention of
			 furloughsAmounts made
			 available under section 2(a) for civilian personnel compensation and benefits
			 in each department and agency may be apportioned up to the rate for operations
			 necessary to avoid furloughs within such department or agency, consistent with
			 the applicable appropriation Act for the previous fiscal year, except that such
			 authority provided under this section shall not be used until after the
			 department or agency has taken all necessary actions to reduce or defer
			 non-personnel-related administrative expenses.
			(f)Pay for members
			 of the Armed ForcesDuring a period in which appropriations are
			 made available under this Act for the pay of members of the Armed Forces, the
			 rate of pay for such members shall not be decreased by reason of this
			 Act.
			(g)Application of
			 certain authorization requirementsFunds appropriated by this Act may be
			 obligated and expended notwithstanding section 10 of Public Law 91–672 (22
			 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956
			 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act,
			 Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the
			 National Security Act of 1947 (50 U.S.C. 414(a)(1)).
			5.Adjustment of
			 accountsExpenditures made
			 pursuant to this Act shall be charged to the applicable appropriation, fund, or
			 authorization whenever a bill in which such applicable appropriation, fund, or
			 authorization is contained is enacted into law.
		6.Entitlements and
			 other mandatory programs
			(a)For entitlements and other mandatory
			 payments whose budget authority was provided in previous appropriation Acts,
			 and for activities under the Food and Nutrition Act of 2008, activities shall
			 be continued at the rate to maintain program levels under current law, under
			 the authority and conditions provided in the applicable appropriation Act for
			 the previous fiscal year, to be continued through the date on which
			 appropriations for such programs under this Act expire (as specified in section
			 2(b)).
			(b)Notwithstanding section 2(b)(3),
			 obligations for mandatory payments due on or about the first day of any month
			 that begins after the first month in which appropriations for such programs are
			 made under this Act but not later than 30 days after the date on which
			 appropriations for such programs under this Act expire (as specified in section
			 2(b)(3)) may continue to be made, and funds shall be available for such
			 payments.
			
